COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jonathan Andrew Rosario V. The State of Texas

Appellate case number:    01-14-00561-CR

Trial court case number: 2013CR5658

Trial court:              186th District Court of Bexar County

Date motion filed:        November 25, 2015

Party filing motion:      Jonathan Andrew Rosario

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually       Acting for the Court

Panel consists of: Justices Jennings, Higley, and Brown


Date: December 10, 2015